Citation Nr: 1539927	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-27 319	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for left knee replacement for degenerative joint disease (DJD), status post meniscectomy.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which confirmed and continued the Veteran's 30 percent disability rating for left knee replacement for DJD, status post meniscectomy.  

The Veteran testified at a hearing before the undersigned in July 2015.  A transcript is of record.

TDIU is an element of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in this instance.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

The Veteran's left knee disability is manifested by chronic, severe pain, including upon motion.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for left knee replacement for DJD, status post meniscectomy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Disability Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any material issue, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran's left knee replacement has been rated as 30 percent disabling during the appeal period under the criteria for prosthetic replacements of the knee joint.  The 30 percent rating was applied following a period of convalescence, where a 100 percent temporary rating was in place, which ended on June 30, 2008.  The Veteran and his representative indicated at his Board hearing that a 60 percent disability rating would satisfy his appeal as to this issue.  

Total knee replacements are rated under Diagnostic Code 5055.  Under this code, a 100 percent disability rating applies during the one year following the implantation of a knee prosthesis.  Thereafter, the minimum disability rating following a knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, adjudicators rate Diagnostic Code 5055 by analogy to diagnostic codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).   

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

The evidence shows that the Veteran underwent a left total knee replacement in May 2007.  During a September 2008 VA examination, he reported constant severe pain, and that the pain would wake him from sleep.  VA treatment records dated in May 2009 confirm that he was found to be allergic to the metal components of the prosthesis.  Continuing VA treatment records shows consistent reports of constant pain in the left knee and the extensive use of prescribed pain medications.  

In his November 2009 notice of disagreement, the Veteran noted that although he was supposed to undergo a new surgical procedure to replace the prosthesis causing the allergic reaction, he has been informed in September 2009 that surgery would not be possible at the time.  He asserted that the pain he experienced every day affected all aspects of his life.  

During his Board hearing, the Veteran testified that he could no longer kneel as a result of the knee pain and that his pain was worse than before his knee replacement surgery.  He reported currently using two types of prescribed morphine for the pain.  

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran suffers from chronic residuals of left knee replacement, consisting of severe pain, including upon motion.  Accordingly, a 60 percent disability rating is warranted for the left knee disability for the entire appellate period.  

Although a claimant is presumed to be seeking the maximum benefit available under the law, a claimant may choose to limit the claim to a lesser benefit.  Hamilton v. Derwinski, 4 Vet. App. 528, 544 (1993).  At his hearing, the Veteran and his representative clearly expressed that the grant of a 60 percent disability rating would satisfy his appeal as to the left knee disability.  

Thus, the Board finds that the assignment of 60 percent disability rating satisfies the appeal with respect to left knee disability; and therefore, it is considered a full grant of the benefit sought on appeal.


ORDER

Entitlement to a 60 percent disability rating for left knee replacement for DJD, status post meniscectomy, is granted.


REMAND

During his Board hearing, the Veteran contended that he has been unable to work in his prior employment, as a concrete finisher, since approximately 2007 as a result of the left knee disability; meanwhile a September 2008 VA examination report noted no significant effects of the disability on his occupation.  To fairly adjudicate the Veteran's TDIU claim, the Board must obtain an adequate medical opinion regarding the effects of his service-connected disability on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

The Veteran also testified that he was receiving regular VA treatment for his knee disability.   The claims file does not include treatment records subsequent to 2010.

Accordingly, this claim is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Obtain records of the Veteran's VA treatment for a left knee disability since 2010.  He has reported treatment at the Salem VA Medical Center and Staunton VA Community Based Outpatient Clinic.

Then, schedule the Veteran for a VA examination of his left knee to obtain an opinion as to whether the disability renders him unable to maintain employment for which his education and experience would qualify him.  The Veteran has testified that his prior employment was as a concrete finisher.

The VA examiner should indicate that the claims file, including this REMAND, was reviewed.  The examiner must also provide reasons for all opinions addressing relevant medical and lay evidence of record.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


